Name: Council Regulation (EEC) No 1811/91 of 31 May 1991 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6 . 91 Official Journal of the European Communities No L 167/ 91 COUNCIL REGULATION (EEC) No 1811 /91 of 31 May 1991 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors) THE COUNCIL OF THE EUROPEAN COMMUNITIES, fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply:  from 1 July to 31 December 1991 for the products listed in the table apearing in Annex I ,  from 1 July to 30 June 1992 for the products listed in the table appearing in Annex II . Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future, these suspension measures should be taken only temporarily , by Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 . May 1991 . For the Council The President A. BODRY No L 167 / 92 Official Journal of the European Communities 29. 6 . 91 ANNEX 1 CN code Description Rate of autonomous duty ( % ) Lithium carbonates other than those corresponding to all of the following specifications:  in the form of white powder and  containing by weight 98 ,5 % or more of Li2C03 and containing:  less than 2 mg/kg of arsenic  less than 200 mg/kg of calcium  less than 200 mg/kg of chlorides  less than 20 mg/kg of iron  less than 150 mg/kg of magnesium  less than 20 mg/kg of heavy metals  less than 300 mg/kg of potassium  less than 300 mg/kg of sodium  less than 200 mg/kg of sulphates Carboplatin (INN) Carbon tetrafluoride (tetrafluoromethane) Bromochloromethane Octan-2-ol Butane-1 ,3-diol 2 ,5-Di( tert-pentyl)hydroquinone Pentaerythritol tetrakis[3-(3,5-di-terf-butyl-4-hydroxyphenyl)propionate] ex 2836 91 00 ex 2843 90 90 ex 2903 30 10 ex 2903 40 98 ex 2905 16 90 ex 2905 39 90 ex 2907 29 90 ex 2918 29 90 ex 2918 90 00 ex 2926 90 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2933 21 00 ex 2933 39 90 ex 2933 40 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2935 00 00 2,6-Dimethoxybenzoic acid 2-Cyanoacetamide 0 0 0 0 0 0 0 0 0 0 0 0 4 0 0 0 0 0 0 0 2'-Anilino-6'-[ethyl(isopentyl)amino]-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 2'-(2-Chloroanilino)-6'-dibutylaminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one Lovastatin (INN) Hydantoin 2-(4-Pyridyl)ethanesulphonic acid Quinapril hydrochloride (INNM) (2S)- 1 -(3-Acetylthio-2-methyl- 1 -oxopropyl )-L-proline Captopril (INN) 2,3-Dihydro-l-methoxycarbonyl-lH-pyrrolizine-7-carboxylic acid Sulfaguanidine (INN) 29 . 6 . 91 Official Journal of the European Communities No L 167/ 93 CN code Description - Rate of autonomous duty (% ) ex 2937 99 00 ex 2937 99 00 ex 2941 30 00 ex 2941 90 00 ex 3003 10 00 ex 3004 90 99 ex 3004 90 99 ex 3505 10 50 ex 3815 90 00 ex 3823 90 98 ex 3901 20 00 ex 3901 90 00 ex 3901 90 00 ex 3902 90 00 ex 3911 9010 ex 3920 91 00 ex 3920 99 50 Calcitonin (INN), salmon-type and its salts Calcitonin (INN), porcine Minocycline (INN) and its salts Amphotericin B (INN) c Mixture of piperacillin sodium (INNM) and tazobactam sodium (INNM ) Carboplatin (INN) mixed with mannitol Preparation containing des-l-alanine-(125-serine) interleukin-2 ( human), obtained from genetically-manipulated Escherichia coli 0-(2-Hydroxyethyl )amylopectin hydrolysate Catalyst , consisting of dialkyldimethylammonium acetate of chain-lengths of 16 and 18 carbon atoms , in the form of a suspension in organic solvents containing by weight 40 % or more of dialkyldimethylammonium acetate Mixture containing by weight :  7 % or more but not more than 9 % of 2-methyl-l,3-phenylene diisocyanate,  31 % or more but not more than 34 % of 4-methyl-l ,3-phenylene diisocyanate ,  10 % or more but not more than 13 % of 2,4'-methylenediphenyl diisocyanate ,  46 % or more but not more than 49 % of 4,4'-methylenediphenyl diisocyanate Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , of a specific gravity of 0,945 or more but not exceeding 0,985 , for the manufacture of typewriter ribbon or similar ribbon ( a) Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic 'acid Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid Polybut-l-ene, a copolymer of but-l-ene with ethylene containing by weight 10 % or less of ethylene , or a blend of polybut-l-ene with polyethylene and/ or polypropylene containing by weight 10 % or less of polyethylene and/or 25 % or less of polypropylene , in one of the forms mentioned in note , 6 ( b) to Chapter 39 Poly(oxy-l ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4-phenylene), in one of the forms mentioned in note 6 (b ) to Chapter 39 Polyvinyl butyral film having a graduated coloured band Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and containing by weight:  2 % or less of unhydrolysed acetate groups evaluated as vinyl acetate - and  5 % or more but not more than 25 % of glycerol as plasticizer , for the manufacture of roof-windows ( a) 0 0 0 0 3,2 0 0 0 0 0 0 4 0 0 3,5 6 .0 No L 167 /94 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 3920 99 50 Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and of a width of 2,20 m or more, with an extension at break, in the transverse direction, of 350 % or more 0 ex 3921 90 60 Translucent laminated sheet consisting of a polyester film coated on one surface with metal and metal oxides, and covered on both sides with a film of polyvinyl butyral 0 ex 4811 21 00 Impregnated paper coated or covered with a pressure-sensitive self-adhesive layer, the whole:  of a tensile of 2 200 N/m or more but not exceeding 3 400 N/m (as determined by the DIN 53455 method),  of a stretch factor of 3,0 % or more but not exceeding 4,5 % (as determined by the DIN 53455 method) and of adhesivity on stainless steel (as determined by the Finat FTM 1 method):  of 50 N/m or more but not exceeding 225 N/m, at a temperature of 23 °C ( + /- 3 °C) and a relative humidity of 50 % ( + /- 5 % )  not exceeding 250 N/m after aging for three weeks at a temperature of 70 °C 0 ex 5306 10 11 ex 5306 10 31 Unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number), for the manufacture of multiple or cabled yarn of the footwear industry or for whipping cables ( a) 1,8 ex 5402 39 10 Texturized yarn of polypropylene, impregnated with silicone-based water-repellant 0 ex 5402 49 99 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (a) 0 ex 5402 49 99 ex 5402 59 90 ex 5402 69 90 Non-textured filament yarn of polyvinyl alcohol , for the manufacture of sleeves for printing rollers (a ) 0 ex 5402 49 99 ex 5402 69 90 Yarn of polytetrafluoroethylene 0 ex 5402 49 99 ex 5402 69 90 Yarn wholly of polyglycollic acid 0 ex 5407 71 00 Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 ex 5407 71 00 ex 5903 90 99 Woven polytetrafluoroethylene fibre fabric, coated or covered on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy, side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form, whether or not coated on the same side with a metallic inorganic compound 0 ex 5503 10 19 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid , for uses other than the manufacture of goods of Chapters 60 to 65 or of materials used in the manufacture of such goods ( a) 0 ex 5503 10 19 Textile fibres containing by weight :  1 % or more but not more than 15 % of fibres of poly(p-phenylene terephthalamide ) and  85 % or more of fibres of aromatic polyamides obtained by the polycondensation of m-phenyUnediamine and isophthalic acid 5 29 . 6 . 91 Official Journal of the European Communities No L 167/95 CN code Description Rate of autonomous duty ( % ) ex 5509 41 10 ex 5509 41 90 ex 5509 42 10 ex 5509 42 90 Flame-resistant textile-fibre yarn , containing by weight 75 % or more of acetalised polyvinyl alcohol [vinylal ( ISO)] and not more than 15 % of modal (ISO) 0 ex 5603 00 93 ex 5603 00 95 Nonwovens of polypropylene consisting of a melt-blown central layer , laminated on each side with spun-bonded fibres , of a thickness not exceeding 550 micrometres and of a weight not exceeding 80 g/m2, in the piece or simply cut into rectangular shape, not impregnated 0 ex 5903 10 90 ex 5903 20 90 ex 5903 90 99 Knitted or woven fabrics, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 ex 5907 00 00 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter not exceeding 75 micrometres , of a weight not exceeding 550 g/m2 0 ex 7019 90 10 Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate 0 ex 8112 99 30 Alloy of niobium (columbium) and titanium , in the form of bars and rods 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 167/96 Official Journal of the European Communities 29 . 6 . 91 ANNEX II CN code Description Rate of autonomous duty (% ) ex 2707 99 11 Crude light oils containing by weight:  10 % or more of vinyltoluenes,  10 % or more of indene,and : 1 % or more but not more than 5 % of naphthalene 0 ex 2707 99 99 Mineral oil containing by weight:  more than 60 % of aromatic constituents ,  less than 0,7 % of sulphur, and of which not more than 15 % by volume distils at 250 °C, for the manufacture of needle cokes ( a ) 0 ex 2712 20 00 Synthetic paraffin wax of a molecular weight of 460 or more but not exceeding 1 560 0 ex 2804 29 00 Helium 0 ex 2805 30 10 Alloy of cerium and other rare earth metals , containing by weight 47 % or more of cerium 0 ex 2810 00 00 Diboron trioxide 0 ex 2811 19 00 Sulphamidic acid 0 ex 2811 29 90 Tellurium dioxide 0 ex 2818 30 00 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 ex 2819 90 00 Chromium dioxide 0 ex 2820 90 00 Manganese oxide containing by weight 77 % or more of manganese 0 ex 2827 60 00 Titanium tetraiodide 0 ex 2835 26 90 Pentacalcium hydroxide tris(orthophosphate), for use in non-ferrous metallurgy ( a) 0 2840 11 00 2840 20 10 Borates of sodium, anhydrous 0 ex 2840 19 00 Disodium tetraborate pentahydrate 0 ex 2841 80 00 Calcium tungstate (wolframate), for the manufacture of ferro-alloys or decaammonium ­ 41-oxododecawolframate ( ammonium paratungstate ) ( a ) 0 2845 10 00 Heavy water (deuterium oxide) (Euratom) 0 2845 9010 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products ( Euratom ) 0 ex 2902 90 90 p-Cymene 0 29 . 6 . 91 Official Journal of the European Communities No L 167/97 CN code Description Rate of autonomous duty ( % ) ex 2902 90 90 1 ,3-Diisopropylbenzene 0 ex 2902 90 90 Tricyclo[8.2.2.24&gt;7]hexadeca-l(12),4,6,10,13&gt;15-hexaene o ex 2902 90 90 Vinyltoluenes 0 ex 2903 30 39 Dibromomethane 0 ex 2903 59 00 l,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo[12.2.1.1 6 '9 .02 &gt; 13 .05 '10]octadeca-7,15 ­ diene , for use in the manufacture of polyamide, polyethylene and synthetic rubber (a ) 0 ex 2903 69 00 Di- or tetrachlorotricyclo[8.2.2.24 '7]hexadeca-l(12),4,6,10&gt;13 , 15-hexaene, mixed isomers ' 0 ex 2904 10 00 Sodium prop-2-ene-l-sulphonate of a purity by weight of 93 % or more, in powder form, for the manufacture of acrylic fibres ( a ) 0 ex 2904 20 90 Nitroethane 0 ex 2904 20 90 Nitromethane 0 ex 2904 20 90 1-Nitropropane 0 ex 2904 20 90 2-Nitropropane 0 ex 2904 90 10 2,2,2-Trifluoroethyl trichloromethanesulphonate 0 ex 2905 19 10 Potassium terr-butoxide 0 ex 2905 39 90 2,4 ,7 ,9-Tetramethyldec-5-yne-4 ,7-diol 0 ex 2905 50 90 2 ,2-Bis( bromomethylpropanediol 0 2906 11 00 Menthol 0 ex 2906 19 00 Labd-14-ene-8 , 1 3-diol 0 ex 2907 29 90 6,6',6"-Tri-terf-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-m-cresol , whether or not containing toluene of crystallization 0 ex 2909 30 30 , l,2-Bis(2,4,6-tribromophenoxy)ethane for the manufacture of acrylonitrile-butadiene-styrene (ABS ) (a) ¢ 0 ex 2909 30 30 2-Bromo-6-methoxynaphthalene 0 ex 2909 49 10 2-(2-Chloroethoxy)ethanol 0 ex 2909 49 10 2,2 ,2 ',2 '-Tetrakis(hydroxymethyl)-3 ,3 '-oxydipropan- 1 -ol 0 ex 2910 90 00 I 2,3-Epoxypropan-l-ol ( glycidol ) 0 ex 2910 90 00 Perfluoroepoxypropane 0 ex 2914 19 00 5-Methylhexan-2-one 0 No L 167/ 98 Official Journal of the European Communities 29. 6 . 91 Description Rate of autonomous duty ( % ) CN code ex 2914 49 00 ex 2914 50 00 ex 2914 50 00 ex 2914 69 00 ex 2914 69 00 ex 2915 60 10 ex 2915 90 90 ex 2916 14 00 ex 2916 19 90 ex 2916 19 90 ex 2916 39 00 ex 2917 13 00 ex 2917 19 90 ex 2917 20 00 ex 2917 39 10 ex 2917 39 90 ex 2917 39 90 ex 2917 39 90 ex 2917 39 90 ex 2917 39 90 ex 2918 19 90 ex 2918 19 90 ex 2918 19 90 ex 2918 19 90 ex 2918 29 90 ex 2918 90 00 1 1a, 1 7 ,21 -Trihydroxy-1 6p-methylpregna- 1 ,4-diene-3 ,20-dione 4-Methoxy-4-methylpentan-2-one 6'-Methoxy-2'-propiononaphthone 1 ,4-Naphthoquinone 1 Ubidecarenone ( INN) (coenzyme Q10) l-Isopropyl-2,2-dimethyltrimethylene diisobutyrate Trimethyl orthoacetate 2,3-Epoxypropyl methacrylate Butyl perchlorocrotonate Crotonic acid Methyl 3-chlorobenzoate Azelaic acid and sebacic acid Sodium l,2-bis(cyclohexyloxycarbonyl)ethanesulphonat £ 8,9,10-Trinorborn-5-ene-2,3-dicarboxylic anhydride Tetrabromophthalic anhydride Tetrachlorophthalic anhydride Benzene-l,2,4-tricarboxylic acid Benzene-l,2,4-tricarboxylic acid 1 ,2-anhydride Benzene-l,2,4-tricarbonyl trichloride Sodium 3 ,5-bis(methoxycarbonyl)benzenesulphonate 2 ,2-Bis(hydroxymethyl )propionic acid Dinoprost (INN), for the manufacture of human medicaments of heading No 3004 (a) Pravastatin sodium (INNM) Ammonium (3R,5R)-7-[(lS,2S,6R,8S,8aR)-8-(2,2-dimethylbutyryloxy)-l,2,6,7,8,8a-hexahydro-2,6-dimethyl ­ l-naphthyl]-3 ,5-dihydroxyheptanoate Octadecyl 3-(3,5-di-#e/t-butyl-4-hydroxyphenyl)propionate J Alprostadil (INN) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3,5 3,5 0 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 99 CN code Description Rate of autonomous duty (% ) Dinoprostone ( INN) Trepibutone (INN) Diethyl sulphate 0,0'-Bis(2,4-di-terf-butylphenyl)pentaerythritol bis(phosphite) 0,0-Dioctadecyl pentaerythritol bis(phosphite) 1,1,3,3-Tetramethylbutylamine N,N,N',N'-Tetrabutylhexamethylenediamine Tetramethylenediamine in aqueous solution , having, calculated on the dry weight:  a purity by weight of 99,9 % or more and containing by weight :  0,03 % or less of pyrrolidine and  0,02 % or less of aminobutyronitrile Cyclohex-l,3-ylenediamine ( 1,3-diaminocyclohexane) a ',a ',a -Trifluoro-2,3-xylidine Selegiline hydrochloride (INNM) m-Phenylenebis(methylamine) ex 2918 90 00 ex 2918 90 00 ex 2920 90 10 ex 2920 90 80 ex 2920 90 80 ex 2921 19 90 ex 2921 29 00 ex 2921 29 00 ex 2921 30 90 ex 2921 4910 ex 2921 49 90 ex 2921 59 00 ex 2921 59 00 ex 2922 19 00 ex 2922 19 00 ex 2922 19 00 ex 2922 49 90 ex 2922 49 90 ex 2922 50 00 ex 2922 50 00 ex 2924 10 00 ex 2925 11 00 2925 19 10 ex 2925 19 90 ex 2926 90 90 ex 2926 90 90 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 6 2 ,2'-Dichloro-4 ,4'-methylenedianiline 1 -Deoxy-1 -(octylamino)-D-glucitol Dinoprost (INN), trometamol (INN) salt Tulobuterol hydrochloride (INNM) p-Alanine Tranexamic acid (INN) Metipranolol (INN) Nadolol (INN) 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts Saccharin and its sodium salt 3 ,3 ',4,4',5 ,5 ' ,6 ,6'-Octabromo-N, N'-ethylenediphthalimide N-Phenylmaleimide Etocrilene (INN) Isophthalonitrile No L 167/ 100 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 2926 90 90 Octocrilene (INN ) 0 ex 2926 90 90 2-(3-Phenoxyphenyl)propiononitrile 0 ex 2928 00 00 3 ,3 '-Bis(3 ,5-di-ter?-butyl-4-hydroxyphenyl)-N) N -bipropionamide 0 ex 2928 00 00 N,N-Diethylhydroxylamine 0 ex 2928 00 00 Robenidine hydrochloride (INNM) 0 ex 2928 00 00 2 ,4 ,6-Trichlorophenylhydrazine 0 ex 2929 10 00 Methylenedicyclohexyl diisocyanate , mixed isomers 0 ex 2929 10 00 trans-(Cyclohex-l ,4-ylene diisocyanate), for the manufacture of thermoplastic polyurethane elastomers ( a) 0 ex 2929 10 00 3,3'-Dimethylbiphenyl-4,4'-diyl diisocyanate 0 ex 2929 10 00 m-Phenylenediisopropylidene diisocyanate 0 ex 2929 10 00 m-Isopropenyl-Ã ±,Ã ±-dimethylbenzyl isocyanate 0 ex 2930 90 10 Cilastatin sodium (INNM) 0 ex 2930 90 80 2,2'-Thiodiethyl bis[3-(3 ,5-di-tert-butyl-4-hydroxyphenyl propionate] 0 ex 2930 90 80 3 ,3-Dimethyl-l-methylthiobutanone oxime 0 ex 2930 90 80 Mixture of isomers consisting of 4-methyl-2,6-bis(methylthio)-w-phenylenediamine and 2-methyl-4,6-bis(methylthio)-m-phenylenediamine 0 ex 2930 90 80 Ethoprophos (ISO ) 0 ex 2930 90 80 Netobimin (INN) 0 ex 2930 90 80 Probucol ( INN) 3,8 ex 2930 90 80 Thiophanate-methyl (ISO) 0 ex- 2930 90 80 Thiophenol 0 ex 2931 00 90 Chlorodiphenylphosphine 0 ex 2931 00 90 2-Diphenylphosphinobenzoic acid 0 ex 2932 11 00 Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran, for the manufacture of a-4-hydroxybutyl-a&gt;- hydroxypoly(oxytetramethylene ) ( a ) 0 ex 2932 13 00 Tetrahydrofurfuryl alcohol 0 ex 2932 19 00 Furan of a purity by weight of 99 % or more 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 101 CN code Rate of autonomous duty ( % ) Description 2'-Anilino-6'-diethylamino-3'-methylspiro[isobenzofuran-l(3H),9'-xanthene]-3-one 2'-Anilino-6'-[ethyl(tetrahydrofurfuryl)amino]-3'-methylspiro[isobenzofuran-l(3H),9'-xanthene]-3 ­ one 2'-Anilino-6'-(N-ethyl-p-toluidino)-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 3 '-Chloro-6'-cyclohexylaminospiro[isobenzofuran- 1 (3H) ,9'-xanthen]-3-one 2'-Chloro-6'-(diethylamino)-3'-methylspiro[isobenzofuran-l ( 3H),9'-xanthen]-3-one 6'-(N-Ethyl-p-toluidino)-2'-(N-methylanilino)spiro[isobenzofuran-l(3H),9'-xanthen]-3-one 6'-(N-Ethyl-/&gt;-toluidino)-2'-methylspiro[isobenzofuran-l ( 3H),9'-xanthen]-3-one Etoposide (INN) 1 -Hydroxy-4-[l -(4-hydroxy-3-methoxycarbonyl- 1 -naphthyl)-3-oxo- lH,3H-benzo[de]isochromen-l -yl]-6-octadecyloxy-2-naphthoic acid Glucurolactone (INN) 13,14,15,16-Tetranorlabdano- 1 2 ,8a-lactone Bendiocarb (ISO) ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 90 70 ex 2932 90 70 ex 2932 90 70 ex 2933 29 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 Glucosamine hydrochloride (INNM) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 (25R)-Spirost-5-en-33-ol (diosgenin) and its esters Enoximone ( INN ) 4,4'-Bis(hydroxyiminomethyl)-l ,1 '-(oxydimethylene)dipyridinium dichloride Carpipramine dihydrochloride ( INNM) (jRS)-l-[2-(4-Chlorobenzhydryloxy)ethyl]piperidine and its salts 2-Hydroxyethylammonium 3,6-dichloropyridine-2-carboxylate 3,6-Dichloropyridine-2-carboxylic acid 3 ,5-Dichloro-2 ,4,6-trifluoropyridine Diphemanil metilsulphate ( INN) Encainide hydrochloride (INNM) Flunixin meglumine ( INNM) Pyridine-2,3-dicarboxylic acid Obidoxime chloride ( INN) No L 167 / 102 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty ( % ) 2 ,3 ,5 ,6-Tetrachloropyridine 2-Butoxyethyl ( 3,5,6-trichloro-2-pyridyloxy)acetate Amprolium hydrochloride ( INNM ) 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 1-Ethyl-6-fluoro-l,4-dihydro-4-oxo-7-piperazin-l-yl-l,8-naphthyridine-3-carboxylic acid and its salts and esters 2,6-Di-ter#-butyl-4-[4,6-bis(octylthio)-l ,3,5-triazin-2-ylamino]phenol l,3,5-Tris(4-ter £-butyl-3-hydroxy-2,6-dimethylbenzyl)-l,3,5-triazine-2,4,6(lH,3H,5H)-trione l,3,5-Tris[(3,5-di-te?t-butyl-4-hydroxyphenyl)methyl]-l,3,5-triazine-2,4,6(lH,3H,5H)-trione Carteolol hydrochloride (INNM ) Estazolam ( INN ) 2-(2H-Benzotriazol-2-yl)-4,6-bis(l-methyl-l-phenylethyl)phenol 2-(2H-Benzotriazol-2-yl)-4,6-di-fier*-butylphenol 2-(2H-Benzotriazol-2-yl)-4,6-di-ter?-pentylphenol Bumetrizole ( INN) ex 2933 39 90 ex 2933 39 90 ex 2933 59 90 ex 2933 59 90 ex 2933 59 90 ex 2933 69 90 ex 2933 69 90 ex 2933 69 90 ex 2933 79 00 ex 2933 90 60 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2934 30 90 ex 2934 90 60 ex 2934 90 60 ex 2934 90 60 ex 2934 90 60 ex 2934 90 60 ex 2934 90 70 0 0 0 0 0 0 0 0 0 4 0 0 0 0 0 0 0 0 0 0 4 4 0 0 0 0 2,4-Di-terf-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Drometrizole (INN) Ethacridine lactate ( INNM) Octrizole (INN) Tryptophan , of a purity by weight not exceeding 98,5 % , for the manufacture of goods of heading No 2309 ( a ) 1 0-Benzoyl-3 ,7-bis(dimethylamino)phenothiaziiie Clotiazepam ( INN) Etizolam (INN) Teniposide (INN) Timepidium bromide (INN ) Tiquizium bromide (INN ) Pirenoxine sodium (INNM) 29 . 6 . 91 Official Journal of the European Communities No L 167/ 103 CN code Description Rate of autonomous duty ( % ) ex 2934 90 70 Ofloxacin (INN) 0 ex 2934 90 90 (6R ,7R)-3-Acetoxymethyl-7-[(K)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia-l-azabicyclo[4.2.0 ]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 2934 90 90 Adenosine phosphate (INN ) 0 ex 2934 90 90 2-Chlorodibenz[ £&gt;/| [1 ,4]oxazepin-l 1 ( 10H)-one 0 ex 2934 90 90 p-Methoxybenzyl 3-chloromethyl-7-(2-phenylacetamido)-3-cephem-4-carboxylate 0 ex 2934 90 90 ex 3004 90 99 2' ,3 '-Dideoxyinosine 0 ex 2934 90 90 (2,3-Dihydro-3-oxobenz[i/]isothiazol-2-yl)-N-5-methylisoxazol-3-ylacetamide S, S-dioxide 0 ex 2934 90 90 Bis(2-hydroxyethyl) (9,1 0-dihydro- 10-oxo-9-oxa- 1 0-X5-phospha- 1 0-phenanthrylmethyl ) succinate 0 ex 2934 90 90 l-Ethyl-l,4-dihydro-4-oxo[l,3]dioxolo[4,5-g]cinnoline-3-carbonitrile 0 ex 2934 90 90 p-Methoxybenzyl (Z,)-7-(2-phenylacetamido)-3-prop-l-enyl-3-cephem-4-carboxylate 0 ex 2934 90 90 Tegafur (INN) 0 ex 2934 90 90 Zotepine (INN) 4 ex 2935 00 00 3-[l-(7-Hexadecane-l-sulphonamidoindoI-3-yl)-3-oxo-lH,3H-benz[de]isochromen-l-yl]indole-7 ­ carboxylic acid 0 ex 2935 00 00 Sulfadimethoxine (INN ) and its sodium salt 3,3 ex 2935 00 00 Sulfathiazole (INN) and its salts 0 ex 2936 24 00 Dexpanthenol (INN) 0 ex 2936 29 10 Folic acid ( INN) 0 ex 2937 10 10 Serum gonadotrophin (INN) 0 ex 2937 10 90 Protirelin tartrate (INNM) 0 ex 2937 29 90 Alclometasone 17,21-dipropionate (INNM) 0 ex 2937 29 90 Methylprednisolone (INN) and its salts and esters 0 ex 2937 29 90 Mometasone furoate (INNM ) 0 ex 2937 99 00 Des-l-alanine-[125-serine] interleukin-2 (human) 0 2939 30 00 Caffeine and its salts 4,1 ex 2940 00 90 Ribose 0 No L 167 / 104 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 2940 00 90 Sucrose benzoate, having a saponification equivalent not exceeding 175 0 ex 2941 10 00 Piperacillin (INN) 4,1 ex 2941 10 00 ex 3004 10 10 Piperacillin sodium (INNM) 3,6 ex 2941 50 00 Clarithromycin (INN) 2,7 ex 2941 90 00 ex 3004 20 90 Amikacin ( INN ) and its salts 0 ex 2941 90 00 Aztreonam (INN ) 0 ex 2941 90 00 ex 3004 20 90 Bleomycin sulphate (INNM) 0 ex 2941 90 00 Cefaclor (INN) and its hydrates, salts and esters 0 ex 2941 90 00 Cefixime (INN) 0 ex 2941 90 00 Cefmenoxime hemihydrochloride (INNM ) 0 ex 2941 90 00 Cefotetan (INN) 0 ex 2941 90 00 Cefotiam dihydrochloride ( INNM) 0 ex 2941 90 00 Cefoxitin sodium (INNM) 0 ex 2941 90 00 Cefradine (INN) 0 ex 2941 90 00 Ceftizoxime sodium (INNM) 0 ex 2941 90 00 Clindamycin (INN) and its salts and esters 0 ex 2941 90 00 Dibekacin sulphate ( INNM) 0 ex 2941 90 00 Imipenem ( INN ) 0 ex 2941 90 00 Josamycin ( INN) 2,7 ex 2941 90 00 Josamycin propionate (INNM) 2,7 ex 2941 90 00 Kanamycin sulphate (INNM) 0 ex 2941 90 00 Kitasamycin (INN) and its tartrate 0 ex 2941 90 00 Lasalocid sodium (INNM) 0 ex 2941 90 00 Latamoxef (INN) and its salts and esters 0 ex 2941 90 00 Lincomycin (INN) and its salts and esters , for the manufacture of medicaments of heading No 3003 or 3004 ( a) 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 105 CN code Description Rate of autonomous duty ( % ) ex 2941 90 00 Midecamycin (INN) and its acetates 2,7 ex 2941 90 00 ' ex 3004 20 90 Mitomycin (INN) 0 ex 2941 90 00 Monensin (INN) and its salts 0 ex 2941 90 00 Neomycin sulphate (INNM) 0 ex 2941 90 00 Netilmicin sulphate (INNM) 0 ex 2941 90 00 Pirarubicin (INN) 0 ex 2941 90 00 Ribostamycin sulphate (INNM) 0 ex 2941 90 00 Rokitamycin (INN ) 2,7 ex 2941 90 00 Sisomicin sulphate ( INNM) 0 ex 2941 90 00 Spectinomycin dihydrochloride (INNM), pentahydrate 0 ex 2941 90 00 Spectinomycin sulphate (INNM ) 0 ex 2941 9000 Tobramycin ( INN) and its salts 0 *x 2941 90 00 ex 3004 20 90 Vancomycin (INN) and its salts and esters 0 ex 3002 10 10 Tetanus-immunoglobulin 0 ex 3002 10 10 Anti-tetanus immunoplasma 0 ex 3002 10 10 Rabies immunoplasma 0 ex 3002 10 91 Anti-haemophilic globulin and anti-Rh0(D)-globulin derived from human blood 0 ex 3002 10 91 Gamma globulin , in solution , derived from human blood 0 ex 3002 10 91 Lyophilized gamma globulin derived from human blood 0 ex 3002 10 99 Unsterile blood serum obtained from the blood of a bovine foetus or non-immunized newly born calf 0 ex 3002 39 00 Vaccine consisting of a bacterium obtained by isolating R-980 from Mycoplasma gallisepticum , in an oil-based emulsion 0 ex 3003 20 00 Mixture of cefradine (INN) and arginine (INN) 0 ex 3003 39 00 Mixture of oestrogens of equine origin , in the form of powder 0 ex 3003 40 00 Granules containing by weight 40 % or more but not more than 50 % of theophylline 0 ex 3003 90 90 Granules containing by weight .0,7 % or more but not more than 1 ,2 % of glycerol trinitrate 0 No L 167/ 106 Official Journal of the European Communities 29. 6 . 91 CN code Description Rate of autonomous duty (% ) ex 3004 90 19 Purified collagen dispersed in a phospate physiological saline solution , whether or not containing lidocaine (INN) 3 ex 3005 10 00 Self-adhesive plastic film , coated or covered on one side with glycerol trinitrate mixed with an acrylic adhesive, containing 4 mg/cm2 or more of glycerol trinitrate, protected by a release sheet , not put up in forms or packings for retail sale 0 3201 20 00 Tanning extracts of wattle (mimosa) 0 ex 3201 90 90 Tanning extracts derived from gambier and myrobalan fruits 0 ex 3201 90 90 Tanning extracts of eucalyptus 3,2 i ex 3206 49 90 Black preparation of iron-oxide pigments, in liquid form, with a maximum particle-size not exceeding 20 nanometres and containing by weight 25 % or more of iron evaluated as Fe203 , for the manufacture of goods of heading No 3304 or 9608 (a ) 0 ex 3207 40 90 Glass , in the form of flakes of a length of 0,1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres 0 ex 3207 40 90 Glass , in the form of powder or granules, containing by weight 99 % or more of silicon dioxide 0 ex 3208 90 10 ex 3909 50 00 Polyurethane of 2,2'-(terf-butylimino)diethanol and 4,4'-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3208 90 10 ex 3911 90 90 Copolymer of p-cresol and divinylbenzene, in the form of a solution in N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3402 11 00 Aqueous , solution containing by weight 30 % or more but not more than 50 % of disodium alkyl [oxydi(benzenesulphonate )] 0 ex 3402 90 10 Mixture of docusate sodium (INN ) and sodium benzoate 0 ex 3507 90 00 Aspergillus alkaline protease 0 ex 3507 90 00 Bromelains (INN) 0 ex 3507 90 00 Lipoprotein lipase 0 ex 3507 90 00 Enzymatic preparation based on thermolysine 0 ex 3507 90 00 Pyruvate: oxygen oxidoreductase 0 ex 3507 90 00 Serrapeptase (INN ) 0 ex 3701 91 00 Film in the flat , put up in disc form and incorporated in a cartridge 5,3 ex 3702 31 90 Colour negative film:  of a width of 75 mm or more but not exceeding 105 mm and  of a length of 100 m or more, for the manufacture of instant-picture film-packs (a) 0 29. 6 . 91 Official Journal of the European Communities No L 167/ 107 CN code Description Rate of autonomous duty ( % ) 3805 10 30 Wood turpentine 1,7 3805 10 90 Sulphate turpentine 0 3805 20 00 Pine oil 1,7 ex 3805 90 00 Sulphite turpentine; other terpenic oils produced by the distillation or other treatment of coniferous woods 1,7 ex 3806 90 00 Hydroabietyl alcohol 0 ex 3809 91 00 Mixture of ( 5-ethyl-2-methyl-2-oxo-l ,3 ,2A,5-dioxaphosphoran-5-ylmethyl ) methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l ,3,2X5-dioxaphosphoran-5-ylmethyl ) methylphosphonate 0 ex 3811 21 00 Salts of dinonylnaphthalenesulphonic acid, in the form of a solution in mineral oils 0 ex 3812 20 00 Reaction mixture containing benzyl 3-isobutyryloxy- 1 -isopropyl-2 ,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate 0 ex 3812 30 80 Tetraaluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate , coated with a surface active agent 0 ex 3815 11 00 Catalyst , in the form of granules, consisting of a mixture of oxides on an aluminium oxide support and containing by weight:  12 % or more but not more than 20 % of nickel ,  5 % or more but not more than 10 % of copper,  0,5 % or more but not more than*l ,5 % of manganese , of a pore volume of 0,25 cm3 /g or more but not exceeding 0,95 cm3 /g and of an apparent specific gravity of 0,5 or more but not exceeding 1,25 0 ex 3815 12 00 Catalyst , in the form of granules or rings of a diameter of 3 mm or more but not exceeding 10 mm, consisting of silver on an aluminium oxide support and containing by weight 8 % or more but not more than 20 % of silver 0 ex 3815 19 00 Catalyst, in the form of grains of which 90 % or more by weight have a particle size not exceeding 10 micrometres , consisting of a mixture of oxides on a magnesium silicate support, containing by weight:  20 % or more but not more than 35 % of copper ,  2 % or more but not more than 3 % of bismuth , and of an apparent specific gravity of 0,2 or more but not exceeding 1,0 0 ex 3815 19 00 Catalyst , in the form of spherical grains of a diameter of 1 ,4 mm or more but not exceeding 1 ,8 mm, consisting of boron trifluoride on an aluminium oxide support 0 ex 3815 19 00 Catalyst , in the form of spheres of a diameter of 4,2 mm or more but not exceeding 9 mm, consisting of a mixture of oxides of molybdenum, tungsten, vanadium, copper and strontium, on a support of silicon dioxide and/or aluminium oxide, for use in the manufacture of acrylic acid (a) 0 ex 3815 19 00 Catalyst , consisting of chromium trioxide or dichromium trioxide fixed on a silicon dioxide support , of a pore volume, as determined by the nitrogen absorption method, of 2 cm3 /g or more 0 No L 167/ 108 Official Journal of the European Communities 29. 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 3815 19 00 Catalyst consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide , aluminium oxide or aluminium phosphate 0 ex 3815 19 00 Catalyst consisting of titanium tetrachloride supported on magnesium dichloride, in the form of a suspension in mineral oil , for use in the manufacture of polypropylene (a) 0 ex 3815 19 00 Catalyst consisting of organo-metallic compounds of titanium , magnesium and aluminium on a support of silicon dioxide , in the form of a suspension in tetrahydrofuran 0 ex 3815 90 00 Catalyst, in powder form , consisting of a mixture of titanium trichloride and aluminium chloride , containing by weight:  20 % or more but not more than 30 % of titanium and  55 % or more but not more than 72 % of chlorine 0 ex.3815 90 00 Catalyst , in the form of pellets , consisting of mixed vanadium and phosphorus oxides , containing by weight not more than 0,5 % of one of the following elements : lithium , potassium, sodium, cadmium or zinc, for use in the manufacture of maleic anhydride from butane ( a) 0 ex 3815 90 00 Catalyst , in the form of rodlets of a length of 3 mm or more but not exceeding 6 mm and of a diameter not exceeding 3,8 mm, containing by weight:  18 % or more but not more than 21 % of dichromium trioxide and  78 % or more but not more than 81 % of aluminium oxide , for use in the manufacture of benzene , toluene , propene or 2-methyIpropene ( a) 0 ex 3815 90 00 * Catalyst , in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, bismuth , nickel , iron and silicon, for use in the manufacture of acrylaldehyde (a ) 0 ex 3815 90 00 Catalyst , in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, vanadium, nickel and antimony , for use in the manufacture of acrylic acid (a) 0 ex 3815 90 00 Catalyst, in the form of rodlets , consisting of an acid aluminosilicate (zeolite):  with a mole ratio of silicon dioxide : dialuminium trioxide of not less than 500 : 1 and  containing by weight 0,2 % or more but not more than 0,8 % of platinum 0 ex 3815 90 00 Catalyst , consisting of a mixture of titanium, magnesium and aluminium compounds , in the form of a suspension in hexane, containing by weight:  3% or more but not more than 6 % of titanium,  1 ,5 % or more but not more than 3 % of magnesium,  0,3 % or more but not more than 0,5 % of aluminium, for use in the manufacture of polyethylene of a specific gravity of 0,930 of more (a ) 0 ex 3815 90 00 Catalyst containing titanium trichloride, in the form of a suspension in hexane containing by weight , in the hexane-free material , 14 % or more but not more than 17 % of titanium 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 109 CN code Description Rate of autonomous duty ( % ) ex 3815 90 00 Catalyst, in the form of a suspension in oil , consisting of titanium trichloride and aluminium trichloride, containing by weight ( on an oil-free basis ):  15 % or more but not more than 30 % of titanium and  40 % or more but not more than 72 % of chlorine 0 ex 3815 90 00 Catalyst consisting of ethyltriphenylphosphonium acetate in the form of a solution in methanol 0 ex 3818 00 10 Doped silicon wafers, of Czochralski technology, of a diameter of 70 mm or more , unpolished and containing 5 x 10 17 or more of oxygen atoms per cm3 0 ex 3822 00 00 Lyophilized extract of the blood cells of Limulus polyphetnus ( Limulus amoebocyte lysate) 0 ex 3823 90 20 Acid aluminosilicate ( artificial zeolite of the Y type) in the sodium form, containing by weight not more than 1 1 % of sodium evaluated as sodium oxide, in the form of rodlets 0 ex 3823 90 91 4-(2-Aminoethylthiomethyl)-l,3-thiazol-2-ylmethyldimethylamine, in the form of a solution in toluene 0 ex 3823 90 91 Crude bile acids 0 ex 3823 90 91 Cholic acid and 3a,12a-dihydroxy-53-cholan-24-oic acid ( deoxycholic acid), crude 0 ex 3823 90 91 Diosgenin crude 0 ex 3823 90 91 Intermediate products from the manufacture of monensin salts 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis, whether or not dried ¢ 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea , whether or not dried 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius , whether or not dried , for use in the manufacture of human medicaments of No 3004 (a) 0 ex 3823 90 91 Products obtained by the N-ethylation of sisomycin (INN) 0 ex 3823 90 91 Residues of manufacture containing by weight 40 % or more of 1 1 P , 1 7 ,20,21 -tetrahydroxy-6-methylpregna-l ,4-dien-3 -one-2 1 -acetate 0 ex 3823 90 91 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide, in the form of a solution in toluene 0 ex 3823 90 98 Mixture of disodium N-benzyloxycarbonyl-L-aspartate and sodium chloride , in the form of a solution in water 0 ex 3823 90 98 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine, in the form of a solution in toluene 0 ex 3823 90 98 Calcined bauxite (refractory grade) 0 ex 3823 90 98 Butylethylmagnesium, in the form of a solution in organic solvents containing by weight 19 % or more but not more than 30 % of butylethylmagnesium 0 No L 167/ 110 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 3823 90 98 Colloidal diantimony pentaoxide 0 ex 3823 90 98 Magnetisable iron oxide, in the form of powder, containing by weight:  30 % or more but not more than 38 % of bivalent iron in relation to the total iron  1 % or more but not more than 4 % of cobalt 0 ex 3823 90 98 Crude lithium hypochlorite 0 ex 3823 90 98 Lithium niobate wafers, undoped 0 ex 3823 90 98 r Mixture of magnesium bromide 2-oxoperhydroazepin-l-ide and epsi/o «-caprolactam 0 ex 3823 90 98 Tetrakis(2-chloroethyl)ethylene bis(phosphate), not chemically defined 5 ex 3823 90 98 Spent catalyst, in the form of rodlets of diameter of 1 mm or more but not exceeding 3 mm, containing a mixture of sulphides of tungsten and of nickel on a support of zeolite, containing by . weight not more than 10 % of tungsten and not more than 10 % of nickel , for regeneration as a catalyst for hydrocarbon-cracking (a) 0 ex 3823 90 98 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing ' by weight:  54 % or more but not more than 62 % of dialuminium trioxide and  36 % or more but not more than 44 % of zirconium dioxide 5,2 ex 3823 90 98 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight:  70 % or more but not more than 78 % of dialuminium trioxide and  19 % or more but not more than 26 % of zirconium dioxide 5,2 ex 3823 90 98 Mixture of amines derived from dimerized fatty acids , of an average molecular weight of 520 or more but not exceeding 550 0 ex 3823 90 98 Mixture of lithium diisopropylamide (lithium salt of diisopropylamine) and magnesium bis(diisopropylamide) (magnesium salt of diisopropylamine), in the form of a solution in organic solvents 0 ex 3823 90 98 Mixture of nitromethane and 1 ,2-epoxybutane 0 ex 3823 90 98 Mixed oxides of barium, bismuth , lead and titanium, in the form of powder, containing by weight:  5 % or more of barium and  15 % or more of titanium, for use as dielectric materials in the manufacture of multilayer ceramic capacitors ( a) 0 ex 3823 90 98 Mixture of 2-(perfluoroalkyl)ethanethiols of a perfluoroalkyl chain-length of 6 or more carbon atoms but not exceeding 20 carbon atoms 0 ex 3823 90 98 Film consisting of the oxides of barium, calcium and either titanium or zirconium, mixed with binding materials 0 29 . 6 . 91 Official Journal of the European Communities NoL 167/ 111 CN code Description Rate of autonomous duty ( % ) ex 3823 90 98 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid, either :  on a support of mineral wax , whether or not modified chemically , or  in the form of a solution in an organic solvent 0 ex 3823 90 98 Preparation consisting essentially of alkaline asphalt sulphonate , of:  a specific gravity of 0,9 or more but not exceeding 1,5 and  a solubility in water of 70 % by weight or more 0 ex 3823 90 98 Preparation, in the form of powder , containing by weight 75 % or more of zinc bis[3 ,5-bis( 1 -phenylethyl)salicylate] 0 ex 3823 90 98 Reaction products of dibutyl dihydrogendiphosphate and 1,2-epoxypropane , for the manufacture of non-rigid polyurethane (a) 0 ex 3901 20 00 Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , of a specific gravity of 0,958 or more at 23 °C, containing: v  not more than 50 mg/kg of aluminium,  not more than 2 mg/kg of calcium, /  not more than 2 mg/kg of chromium ,  not more than 2 mg/kg of iron ,  not more than 2 mg/kg of nickel ,  not more than 2 mg/kg of titanium,  not more than 8 mg/kg of vanadium, for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 3901 20 00 Polyethylene, containing by weight 35 % or more but not more than 45 % of mica 0 ex 3901 90 00 Copolymer of ethylene with acrylic acid or with methacrylic acid, containing by weight 16 % or more but not more than 30 % of acrylic acid or methacrylic acid , in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3901 90 00 ex 3902 90 00 A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene , containing by weight not more than 35 % of styrene , in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3903 90 00 Copolymer, solely of styrene with allyl alcohol , of an acetyl value of 175 or more 0 ex 3903 90 00 Copolymer of styrene with 2-ethylhexyl acrylate or with «-butyl acrylate, containing:  10 mole % or more but not more than 16 mole % of acrylate,  0,2 mg/kg or less of sodium,  0,1 mg/kg or less of calcium 0 ex 3903 90 00 Copolymer, entirely of styrene with maleic anhydride, or entirely of styrene with maleic anhydride and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3903 90 00 Brominated polystyrene , containing by weight 58 % or more but not more than 71 % of bromine, in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3903 90 00 ex 3905 19 00 Block copolymer of styrene and vinyl acetate , containing by weight 5 % or more but not more than 55 % of vinyl acetate 0 No L 167 / 112 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 3904 40 00 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight:  87 % or more but not more than 92 % of vinyl chloride ,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 6 (a ) or (b) to Chapter 39 0 ex 3904 50 00 Copolymer of vinylidene chloride with acrylonitrile , in the form of expansible beads of a diameter of 4 micrometres or more but not more than 20 micrometres 0 ex 3904 50 00 Copolymer of vinylidene chloride with vinyl chloride , containing by weight 79,5 % or more of vinylidene chloride , in one of the forms mentioned in note 6 ( a) or (b) to Chapter 39 , for the manufacture of fibres, monofilament or strip ( a) 0 ex 3904 69 00 Copolymer of ethylene with chlorotrifluoroethylene , in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3904 69 00 Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene), in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3904 69 00 Polyvinyl fluoride , in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3905 90 00 Poly(vinyl formal ), in one of the forms mentioned in note 6 ( b) to Chapter 39 , of a molecular weight of 10 000 or more but not exceeding 40 000 and containing by weight :  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 ex 3906 10 00 Polymethyl methacrylate , in the form of expansible beads containing 2-methylpentane as blowing agent 0 ex 3906 90 00 Copolymer of acrylic acid with 2-ethylhexyl aerylate , containing by weight 10 % or more but not more than 11 % of 2-ethylhexyl acrylate 0 ex 3906 90 00 Copolymer of acrylonitrile with methyl acrylate, modified with polybutadiene-acrylonitrile ( NBR) 0 ex 3906 90 00 Copolymer of 2-diisopropylaminoethyl methacrylate ..with decyl methacrylate , in the form of a solution in N, N-dimethylacetamide containing by weight 55 % or more of copolymer 0 ex 3906 90 00 Copolymer , entirely of methyl methacrylate with styrene and maleic anhydride , containing by weight:  36 % or more but not more than 45 % of methyl methacrylate ,  not more than 36 % of styrene and  20 % or more but not more than 28 % of maleic anhydride , in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3906 90 00 Terpolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, whether or not compounded with silica 5 ex 3906 90 00 Poly[N-(3-hydroxyimino-l , l-dimethylbutyl)acrylamide] 0 ex 3906 90 00 Polymerization product of acrylic acid with alkyl methacrylate and small quantities of other monomers , for use as a thickener in the manufacture of textile printing pastes ( a ) 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 113 CN code Description Rate of autonomous duty (% ) ex 3906 90 00 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a) 6 ex 3906 90 00 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a thickener in textile pigment printing pastes or in the manufacture of medicaments of heading No 3003 or 3004 ( a) 0 ex 3907 20 90 Copolymer of l-chloro-2,3-epoxypropane with ethylene oxide 0 ex 3907 20 90 Homopolymer of l-chloro-2,3-epoxypropane (epichlorohydrin) 0 ex 3907 20 90 a-4-Hydroxybutyl-a&gt;-hydroxypoly(oxytetramethylene), containing less than 1 mg/kg of halogen and of metal , and of a colour not exceeding 20 units on the Hazen scale 0 ex 3907 20 90 Poly[oxy(2,6-dibromo-l,4-phenylene)], for the manufacture of polyamide ( a) 0 ex 3907 20 90 Poly[oxy-l,4-phenyleneisopropylidene-l,4-phenyleneoxy-(2-hydroxytrimethylene)], of an average molecular weight of more than 26 000, in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3907 20 90 Poly(oxypropylene) having alkoxysilyl end-groups 0 ex 3907 20 90 Reaction product of poly(oxyalkylene) polyol with a polycarboxylic acid and epsi/oM-caprolactam 0 ex 3907 91 90 Diallyl phthalate prepolymer 0 ex 3907 99 00 Poly(oxy-l,4-phenylenecarbonyl ), in the form of powder 0 ex 3908 90 00 Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl ), . in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3909 40 00 Polycondensation products of phenol with formaldehyde, in the form of hollow spheres of a diameter of less than 150 micrometres 0 ex 3911 90 90 Alternating copolymer of ethylene with maleic anhydride, for use as a thickener in textile pigment printing pastes (a ) 0 ex 3911 90 90 Polymerization product of a (polybutadiene)polyol with two lactams N,N'-linked by the bivalent acyl radical of a dicarboxylic acid 0 ex 3912 11 00 Non-plasticized cellulose triacetate, in the form of flakes, for the manufacture of cellulose triacetate yarn ( a ) 0 ex 3912 39 10 Ethylcellulose , not plasticized 0 ex 3912 39 90 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 NoL 167/ 114 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 3912 39 90 Cellulose, both hydroxyethylated and ethylated , insoluble in water 0 ex 3912 39 90 Hydroxypropylcellulose 0 ex 3912 90 10 Cellaburate (INN), non-plasticized , in the form of powder :  with a butyryl content by weight of 25 % or more, as determined by the ASTM D 817 72 method and  of a viscosity not exceeding 57 poise, as determined by the ASTM D 817 72 method, for use as a binding agent in the manufacture of paints or lacquers for cars and aircraft , or for the manufacture of heat-transfer printing inks ( a) 0 ex 3914 00 00 Colestipol hydrochloride (INNM ) 0 ex 3915 90 93 ex 3915 90 99 Waste and scrap of photographic (including cinematographic) and X-ray film 0 ex 3915 90 99 Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds 0 ex 3919 90 31 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 Reflecting polyester sheeting embossed in a regular pyramidal pattern , for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels , bags or similar containers (a) 0 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Polyethylene terephthalate film , dyed in the mass, of a thickness not exceeding 25 micrometres and metallized on one side 6 ex 3919 90 31 ex 3920 62 00* ex 3921 90 19 Reflecting laminated sheeting, metallized, consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive, whether or not protected by a release sheet 0 ex 3919 90 5a Polyvinyl chloride sheeting, of a thickness of less than l.mm, coated with an adhesive in which are embedded hollow glass balls of a diameter not exceeding 100 micrometres 0 ex 3920 10 11 Polyethylene film, of a thickness of 20 micrometres or more but not exceeding 40 micrometres , for the production of photo-resist film used in the manufacture of semiconductors or printed circuits (a) 0 ex 3920 1011 ex 3921 9019 Laminated plastic sheet or strip , either :  of a width of 190 mm or more, consisting of a layer of biaxially-orientated polyamide film, coated , on one side , with polyvinylidene chloride and , on the other side , with a layer of polyethylene film , or ¢  of a width not exceeding 15 mm, consisting of a layer of biaxially-orientated polyamide film and two layers of polyethylene film 0 ex 3920 10 11 ex 3920 10 19 ex 3921 90 60 Laminated sheet or strip consisting of a film composed of a blend of a copolymer of ethylene with vinyl acetate and a modified ethylene-propylene-elastomer (EPM ) or a modified ethylene-propylene-diene elastomer (EPDM), coated or covered on both sides with a film of a copolymer of ethylene with vinyl acetate 0 ex 3920 10 19 ex 3920 10 90 ex 3920 99 50 Film, of a thickness not exceeding 1 mm, of a copolymer of vinyl alcohol with ethylene, containing no other polymerization products or copolymerization products, with an extension at break (longitudinal or transversal ) of 65 % or more 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 115 CN code Description Rate of autonomous duty ( % ) ex 3920 10 90 Copolymer of ethylene with propylene , in the form of strip of a thickness not exceeding 1 mm and a width :  of 18 mm or more but not exceeding 27 mm, or  of 58 cm or more but not exceeding 90 cm , 1 and which , after being extended at 23 °C to twice the original length , returns to its original length ,with a tolerance of not more than + 15 % , within a period of two minutes 0 ex 3920 10 90 Synthetic paper pulp , in the form of moist sheets , made from unconnected finely branched polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , ' containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 10 90 Synthetic paper pulp, in the form of moist sheets, made from unconnected finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer, whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 20 90 Synthetic paper pulp , in the form of moist sheets , made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 20 90 V Synthetic paper pulp, in the form of moist sheets , made from unconnected finely branched fibrils of polypropylene modified by an organic acid , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 30 00 ex 3921 90 60 Laminated sheet or strip , consisting of a film of a thickness of 100 micrometres or more but not exceeding 200 micrometres , composed of a blend of a thermoplastic elastomer (TPE ) of styrene-butadiene-styrene (SBS) with polyethylene or polypropylene , coated or covered on both sides with a film of polypropylene of a thickness not exceeding 20 micrometres 0 ex 3920 42 11 ex 3920 42 91 Reflecting sheeting, consisting solely of a single layer of polyvinyl chloride , wholly embossed on one side in a regular pyramidal pattern 0 ex 3920 42 91 Sheeting of polyvinyl chloride , stabilized against ultraviolet rays , without any holes , even microscopic, of a thickness of 60 micrometres or more but not exceeding 80 micrometres, Containing 30 or more but not more than 40 parts of plasticizer to 100 parts of polyvinyl . chloride 0 ex 3920 59 00 Copolymer of acrylic and methacrylic esters , in the form of film of a thickness not exceeding 150 micrometres 0 ex 3920 62 00 Polyethylene terephthalate film , of a thickness of less than 10 micrometres, for the manufacture of video cassettes with a playing time of 300 minutes at a tape speed of 24 mm per second (a) 0 ex 3920 62 00 Polyethylene terephthalate film, of a thickness of 72 micrometres or more but not exceeding 79 micrometres, for the manufacture of flexible magnetic disks ( floppy disks) (a ) 0 ex 3920 62 00 Polyethylene terephthalate film , of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for use in the manufacture of photopolymer printing plates ( a) 0 ex 3920 62 00 ex 3920 63 00 ex 3921 90 19 Polyester film of a thickness not exceeding 10 micrometres, coated on one side with salicyclic acid 0 No L 167 / 116 Official Journal of the European Communities 29. 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 3920 62 00 ex 3920 63 00 ex 3921 90 19 Polyester film of a thickness not exceeding 70 micrometres , coated on one side with a substance which becomes coloured in the presence of salicyclic acid at a temperature not exceeding 100 °C 0 ex 3920 69 00 Film of a copolymer of ethane-1,2-diol and naphthalene-2,6-dicarboxylic acid , of a thickness of less than 10 micrometres, for the manufacture of video-cassettes with a playing-time of 300 minutes at a tape-speed of 24 mm. per second ( a) 0 ex 3920 69 00 ex 3921 90 19 Iridescent film of polyester and polymethyl methacrylate 0 ex 3920 69 00 Polycondensation product of terephthalic acid with a mixture of cyclohex-1 ,4-ylenedimethanol and ethane-1,2-diol , in the form of a film 0 ex 3920 92 00 Film consisting of poly(epsilon-caprolactam ) blended with :  either 10 % or less by weight of polyethylene  or 10 % or less by weight of ethylene-vinyl acetate copolymer 0 ex 3920 92 00 Poly(eps »7o «-caprolactam) film :  of a softening point of 200 °C or more and  containing 130 mg/kg or more but not more than 170 mg/kg of copper, for use during the bonding together, under heat and vacuum, of components of composite articles (a) 0 ex 3920 99 19 ex 3921 90 50 Polyimide sheet and strip , uncoated , or coated or covered solely with plastic 0 ex 3920 99 50 ex 3921 90 60 Iridescent film of polyester, polyethylene and an ethylene-vinyl acetate copolymer 0 ex 3920 99 50 Biaxially-oriented film of polyvinyl alcohol , coated on both sides , of a total thickness of less than 1 mm 0 ex 3920 99 50 Biaxially-orientated polyvinyl alcohol film, containing by weight 97 % or more of polyvinyl alcohol , uncoated , of a thickness not exceeding 1 mm 0 ex 3920 99 50 Film and sheet of a copolymer of ethylene with chlorotrifluoroethylene , of a thickness of 12 micrometres or more but not exceeding 400 micrometres 0 ex 3920 99 50 Film of a mixture of polyvinylidene fluoride with an acrylic polymer , of a thickness of 40 micrometres or more but not exceeding 60 micrometres 0 ex 3920 99 50 Polyvinyl fluoride sheet 0 ex 3920 99 50 Poly(l -chlorotrifluoroethylene) film 0 ex 3920 99 50 ex 3921 90 60 Ion-exchange membranes of fluorinated plastic material , for use in chlor-alkali electrolytic cells ( a ) 0 ex 3920 99 50 ex 3921 90 60 Sheet of a thickness of 1 mm or more but not exceeding 3 mm, consisting of a copolymer of ethylene with chlorotrifluoroethylene , whether of not backed with a woven glass-fibre fabric 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 117 CN code Description Rate of autonomous duty ( % ) ex 3926 90 91 Reflecting sheeting or tape, consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 ex 4104 10 91 ex 4104 21 00 Leather of East India kip , whole, whether or not the heads and legs have been removed , each of a net weight exceeding 4,5 kg but not exceeding 8 kg , not further prepared than vegetable-tanned, whether or not having undergone certain treatments , but obviously unsuitable for immediate use for the manufacture of leather articles 0 4105 11 91 4105 11 99 4105 12 10 4105 12 90 4105 19 10 4105 19 90 ¢ Sheep or lamb skin leather , without wool on , tanned or retanned but not further prepared , whether or not split ,* other than leather of heading No 4108 or 4109 0 4106 11 90 4106 12 00 4106 19 00 Goat or kid skin leather , without hair on , tanned or retanned but not further prepared, whether or not split, other than leather of heading No 4108 or 4109 0 4107 10 10 4107 29 10 4107 90 10 Leather of other animals, without hair on , not further prepared than tanned , other than leather of heading No 4108 or 4109 0 ex 4416 00 90 Used casks and barrels of oak, whether assembled or not; their staves and heads 0 4501 10 00 Natural cork , raw or simply prepared 0 4501 90 00 Waste cork; crushed , granulated or ground cork 0 ex 4823 90 90 Strips of paper glued to one another to form a honeycomb of a height not exceeding 13 cm, for agricultural purposes ( a ) 0 5002 00 00 Raw silk (not thrown) 0 ex 5004 00 10 ex 5004 00 90 Yarn spun entirely from silk, not put up for retail sale 2,5 ex 5005 00 10 ex 5005 00 90 -Yarn spun entirely from silk waste (noil ), not put up for retail sale 0 ex 5402 41 10 Polyamide yarn , not textured, untwisted or with a twist not exceeding 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide) with a copolyamide , for the manufacture of:  knee-length stockings of subheadings 6115 20 11 and 6115 93 30 ,  women's stockings of subheadings 6115 20 19 and 6115 93 91 , or  panty hose (tights ) of subheading 6115 11 00 ( a) 0 ex 5402 41 30 ex 5402 41 90 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 No L 167/ 118 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty (% ) ex 5404 10 90 Monofilament of a copolymer of l,3-dioxan-2-one with l,4-dioxan-2,5-dione, for the manufacture of surgical sutures ( a) 0 ex 5404 10 90 Monofilament of poly( 1 ,4-dioxanone) 0 ex 5404 10 90 Monofilament of polytetrafluoroethylene 0 ex 5404 90 90 Strip of polytetrafluoroethylene, with an extension at break not exceeding 25 % 0 ex 5503 90 10 ex 5503 90 90 Acetalized , multicomponent spun fibres with a matrix fibril structure, consisting of emulsion-polymerized polyvinyl alcohol and polyvinyl chloride 0 ex 5503 90 90 Textile fibres of polytetrafluoroethylene 0 ex 5503 90 90 Fibres wholly of poly(thio-l,4-phenylene) 0 ex 5503 90 90 ex 5601 30 00 Polyvinyl alcohol fibres, whether or not acetalized 0 ex 5504 10 00 Fibres entirely of modal (ISO ) 0 ex 5603 00 10 ex 5603 00 91 ex 5603 00 93 Polyvinyl alcohol nonwovens , in the piece or cut into rectangles :  of a thickness of 200 micrometres or more but not exceeding 280 micrometres and  of a weight of 20 g/m2 or more but not exceeding 50 g/m2 0 ex 5603 00 10 ex 5603 00 93 ex 5603 00 95 ex 5603 00 99 Nonwovens of aromatic polyamide fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid , in the piece or cut into rectangles 0 ex 5911 10 00 Needle-punched synthetic fibre felts on a woven synthetic fibre base not containing polyester, coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products (a) 0 ex 5911 10 00 Needle-punched polyester felts on a woven polyester base , coated or covered on one side with polytetrafluoroethylene film, of a weight of less than 400 g/m2, for the manufacture of filtration products ( a) 0 ex 5911 90 90 Yarn and strip of impregnated polytetrafluoroethylene , whether or not oiled or graphited 0 6305 10 10 Sacks and bags, of a kind used for the packing of goods , used, of jute or of other textile bast fibres of heading No 5303 0 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods , used, of flax or of sisal 0 ex 6815 99 90 Microspheres:  of a diameter of less than 100 micrometres, r  of a refractive index of 2,1 or more but not exceeding 2,4 and  containing by weight more than 90 % of barium and titanium evaluated as barium oxide and titanium dioxide 0 29 . 6 . 91 Official Journal of the European Communities No L 167/ 119 CN code Description Rate of autonomous duty (% ) ex 6903 20 90 Yarn of continuous ceramic filaments , each filament containing by weight:  12 % or more of diboron trioxide ,  26 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 ex 6909 19 00 Supports for catalysts, consisting of porous cordierite or mullite ceramic pieces , of an overall volume not exceeding 65 000 ml , having, per 100 mm2 of the cross-section , not less than one continuous channel which may be open at both ends or stopped at one end 0 ex 6909 19 00 Plate, of dialuminium trioxide and titanium carbide, of dimensions not exceeding 48 x 48 mm, or of a diameter not exceeding 125 mm, for the manufacture of magnetic heads ( a) 0 ex 7011 20 00 Glass envelopes for monochrome cathode-ray tubes:  of a diagonal screen measurement of 3,8 cm or more but not exceeding 51 cm,and  of a nominal neck-diameter of 13 mm, 20 mm, 29 mm or 37 mm 0 ex 7011 20 00 Face-plates , wholly of glass , of a diagonal dimension not exceeding 61 cm , and with a raised edge , for the manufacture of monochrome cathode-ray tubes (a) 0 ex 7011 20 00 Glass cones, with a shaped edge, of a diagonal dimension not exceeding 61 cm, for the manufacture of monochrome cathode-ray tubes (a) 0 ex 7019 10 59 Yarn of 22 tex + /- 7,5 % , obtained from continuous spun glass filaments of a nominal diameter of 5 micrometres , in which filaments of a diameter of 4,2 micrometres or more but not exceeding 5,8 micrometres predominate 0 ex 7019 10 59 Yarn of 33 tex or a multiple thereof, + /- 7,5 % , obtained from continuous spun glass filaments of a nominal diameter of 3,5 micrometres or of 4,5 micrometres , in which filaments of a diameter of 3 micrometres or more but not exceeding 5,2 micrometres predominate, other than those treated so as to improve their adhesion to elastomers 0 ex 7019 10 59 Yarn of 33 , 34 or 51 tex or a multiple thereof, + /- 7,5 % , obtained from continuous spun glass filaments of a nominal diameter of 6 micrometres, in which filaments of a diameter of 5,1 micrometres or more but not exceeding 6,9 micrometres predominate 0 ex 7019 32 00 ex 7019 39 00 Non-woven product of non-textile glass fibre , for the manufacture of air-filters or of air-filtration products ( a ) 0 ex 7410 21 00 Sheets and plates of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil 0 7602 00 19 Waste of aluminium, other (including factory rejects ) 0 ex 8103 90 10 Wire of unalloyed tantalum, of a diameter of 0,2 mm or more but not exceeding 0,5 mm , for the manufacture of capacitors ( a ) 0 ex 8104 90 10 Ground and polished magnesium sheets , of dimensions not exceeding 1 500 x 2 000 mm, coated on one side with an epoxy resin insensitive to light 0 ex 8108 10 10 Titanium sponge 0 8108 10 90 Waste and scrap titanium 0 ex 8111 00 11 Electrolytic manganese of a purity by weight of 99,7 % or more, for the chemical industry (a) 0 No L 167 / 120 Official Journal of the European Communities 29 . 6 . 91 CN code Description Rate of autonomous duty ( % ) ex 8419 89 80 Immersion tube (coils) bundles, consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure (end-fitting) surrounded by a pipe connector 0 ex 8421 99 00 Components of separators for the separation or purification of gases from gas mixtures , consisting of a bundle of permeable hollow fibres enclosed within a container , whether or not perforated , of an overall length of 300 mm or more but not exceeding 3 700 mm and a diameter not exceeding 500 mm 0 ex 8421 99 00 Parts of equipment , for the purification of water by reverse osmosis , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 ex 8421 99 00 ex 5911 90 90 Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube , and enclosed in a cylindrical plastic casing of a wall-thickness not exceeding 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 ex 8439 99 10 ex 8439 99 90 Suction roll shells , not drilled , in the form of alloy steel tubes, of a length of 5 207 mm or more and an external diameter of 754 mm or more , for use in machinery for making paper or paperboard (a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .